DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 02/08/2021 has been entered. Claims 40,43,46-47 and 51-52 have been amended. No claim has been canceled in this response. No New Claim has been added in this response. Claims 40-55 are still pending in this application, with claims 40,43,46 and 51 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has Feb 08, 2021 has been entered.

Response to Arguments
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(a) have been considered and are not persuasive. Therefore, the rejections are not withdrawn.
1.	Applicant's arguments filed on 02/08/2022 on page 11
of applicant's remark regarding Claims 40,43,46 and 51, the applicant argues that the channel raster information indicates that the standalone narrowband carrier is deployed in the in-band or the guardband of the wideband carrier.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: The specifications do mention the use of sending channel raster information but it still fails to discloses how a UE interprets the channel raster information to consider the standalone carrier is deployed as in the in-band or guardband. The applicant here also fails to provide specific information on how the received information is processed by the UE with any 
The dependent claims 41-42,44-45,47-50 and 52-55 are rejected based upon same motivation and rationale used for Claims 40,43,46 and 51.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in 

Claims 40-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 40,43,46 and 51, the claims recite the transmitting/receiving channel raster information to/by a wireless device indicating that the standalone narrowband carrier is deployed in the in-band or the guardband of the wideband carrier which lacks proper written description. The specification does not disclose as to what type of message structure is used and the type of indication is transmitted as part of the channel raster for the standalone narrowband carrier to appear as deployed in in-
As such, the specification does not explicitly disclose the implementation of transmitting channel raster information is a manner which can be clearly understood. A review of the specification failed to find explicit support for details on channel information sent to the UE. The 

Claims 41-42 are rejected based upon claim dependency to claim 40.
Claims 44-45 are rejected based upon claim dependency to claim 43.
Claims 47-50 are rejected based upon claim dependency to claim 46.
Claims 52-55 are rejected based upon claim dependency to claim 51.

A prior art rejection has not been applied because the specification fails to provide written description disclosure and the resulting claims do not clearly set forth the metes and bounds of the patent protection desired and claims are vague and indefinite. No meaningful search can be performed at this time. However, any subsequently presented claims, in definite form will be subject to rejection on art. 


Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2017/0208592 to Rico Alvarino (Fig.7 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2018/0287845 to Kim (Fig.11 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415